Citation Nr: 1625217	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-48 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right shoulder condition.

2.  Entitlement to service connection for right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel




INTRODUCTION

The Veteran served on active duty from September 2004 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.

This claim was previously before the Board in June 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

In its previous Remand, the Board had requested that the Veteran be provided with VA examinations in order to fully ascertain the etiology of the Veteran's claimed right knee and right shoulder disabilities.  It appears that, in September 2015, the RO attempted to schedule the Veteran for a VA examination on October 1, 2015.  The Veteran's claims file indicates that the Veteran failed to appear for this examination, despite the fact that examination request record indicated that the Veteran had been notified at his home of record.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

However, the Board notes that recently there has been a discrepancy in the Veteran's correct mailing address.  A December 2014 correspondence addressed to "2502 N Grand St, Pittsburg, KS 66762" was returned with the forwarding label "13144 Delaware Ct, Kansa City, KS 66109."  Although future correspondence appears to have been forwarded to this address, there is no record of the notification letter that was supposed to have been sent to the Veteran in September 2015 regarding the scheduling of his October 1, 2015 VA examination.  Therefore, it is reasonable to presume that the letter may have been sent to the old address.  However, as that record is not available, and the Veteran has not provided any indication that he was actively refusing to attend the scheduled VA examination, the Board finds that it is appropriate to err of the side of caution and provide the Veteran another opportunity to appear, thereby ensuring that such correspondence is sent to the correct address.

Accordingly, the RO must verify the Veteran's correct mailing address and schedule him for another VA examination in order to determine the etiology of his claimed right shoulder and right knee disabilities.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's correct mailing address.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After any new evidence has been associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current right shoulder/arm and right knee disorder(s). Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service. The examiner is asked to specifically consider and address the Veteran's service treatment records documenting complaints of right knee and right shoulder/arm pain.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




